          Case 1:19-cv-00013-JL Document 3 Filed 01/07/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW HAMPSHIRE



JOHN DOE,

                    Plaintiff,                            Civil Action No.
     v.

TRUSTEES OF DARTMOUTH COLLEGE,

                    Defendant.



                                 DECLARATION JOHN DOE

    I, John Doe, declare as follows:

    1.      I am the plaintiff in the above-captioned case.

    2.      I was a member of the Dartmouth class of 2020 until I was expelled in December

            2018.

    3.      Sally Smith, the woman who accused me of engaging in nonconsensual sexual

            intercourse with her, was in my class at Dartmouth.

    4.      Sally Smith and I share friends and acquaintances.

    5.      I believe that Dartmouth’s investigation and adjudication process was supposed to

            be confidential. The only people who knew about the situation were me, Sally, the

            administrators and witnesses involved, and anyone that Sally Smith or I told. I did

            not share any information about the process with anyone other than my parents,

            my advisors, my coach, the students I called as witnesses, and my close friends.

    6.      Even though the process was meant to be confidential, several people in my social

            circle learned about the allegations from Sally Smith.
             Case 1:19-cv-00013-JL Document 3 Filed 01/07/19 Page 2 of 2



       7.      I believe, based on what I know about the Dartmouth community and how these

               types of allegations are perceived on college campuses, that the harm to me would

               have been very severe had Sally’s accusations against me been publicly known by

               people outside our social circle while I was on campus.

       8.      It is my belief, based on my knowledge of the social scene at Dartmouth and our

               mutual acquaintances, that if either of our names were made public at this point,

               the other person would be identified.

       9.      I believe that if my name is made public, even if I prevail in this case, firms in the

               field in which I plan to work will not hire me. My understanding from having

               worked at internships in firms in my field is that there is a strict code of conduct

               and firms in the field do not want any association with allegations of this sort,

               whether or not they are true.

       10.     Because of the impact litigating under my own name would have on my ability to

               finish my education either at Dartmouth or at another school, and the potentially

               life-long impact it will have on my career, I will not proceed with my claims if I

               am forced to do so in my own name.


         I declare on this 7th day of January, 2019, under the penalty of perjury, that the foregoing
is true and correct.


                                                       __/s/ John Doe_______________
                                                       John Doe




                                                  2
